Citation Nr: 1140850	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-23 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether any injuries, and residuals thereof, that were incurred as a result of a February [redacted], 1991 stabbing were due to the Veteran's own willful misconduct.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & M.D.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to July 1991, with 5 months of prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran alleges that his PTSD stems from a February 1991 stabbing which occurred during service.  The Veteran's original claim for PTSD was denied in a November 1999 rating decision, on the basis that it was a result of willful misconduct, as determined in a September 1999 Administrative Decision.  The Board subsequently denied the Veteran's appeal in a March 2003 decision.  This decision was confirmed by a Court of Veterans Appeals for Veterans Claims (CAVC) in March 2006.  The Board also determined in an August 2006 decision that there was not clear and unmistakable error in the prior March 2003 decision.  In June 2007, the Veteran submitted a new claim for entitlement to service connection for PTSD, which was denied in a November 2007 rating decision.  The RO then determined that new and material evidence had been submitted and a new Administrative Decision was issued in October 2009.

In this instance, although the matter of willful misconduct was not appealed per se, the Board finds that it is a threshold issue that must directly be addressed by the Board before adjudicating the other issues in the appeal.  Hence, the issue of whether the Veteran's in-service stabbing was willful misconduct is listed as an issue in this appeal.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was stabbed on February [redacted], 1991.

2.  At the time of the stabbing, the Veteran was unarmed and lying on his back.

3.  The Veteran was not cited for any violation of law as a result of the stabbing. 

4.  Although the Veteran had been drinking alcohol prior to being stabbed, there is no definitive evidence that he was intoxicated at the time of the incident. 

5.  The preponderance of the evidence does not show that the Veteran engaged in deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 

6.  A March 2003 Board decision denied the claim of entitlement to service connection for PTSD.

7.  Evidence pertaining to the Veteran's PTSD received since the March 2003 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February [redacted], 1991 stabbing was not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301 (2011).

2.  The March 2003 Board decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Willful Misconduct

In seeking VA disability compensation, a service member generally seeks to establish that a current disability results from a disease or injury that incurred in or was aggravated by service.  However, only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs, can service connection be established.  38 C.F.R. § 3.301(a) (2011); see also 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.1(m) (West 2002). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2011).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate (vice contributory) cause of injury.  38 C.F.R. § 3.1(n)(3) (2011). 

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions that would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2011). 

38 U.S.C.A. § 105(a) (West 2002) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992). 

For the reasons discussed below, the Board finds that the evidence in support of a finding of willful misconduct is, at best, at equipoise, with the evidence against such a finding.  Because there is not a preponderance of the evidence showing willful misconduct, the Board finds that the February 1991 stabbing was not the result of the Veteran's own willful misconduct. 

A review of the claims file indicates that, on February [redacted], 1991 the Veteran was in an altercation with a fellow service member, E.M.  According to a Command Investigation Command (CID) Report, the Veteran and E.M. were involved in a verbal altercation earlier in the day, after which the Veteran attacked E.M. pushing him back on the bed in their billets room.  See March 1991 CID Report.  Unit members intervened and a short while later the unit 1SG arrived and restricted the Veteran to the company orderly room for the night.  The Veteran broke restriction and returned to the front of the billets room.  As E.M. approached the area, the Veteran tried to attack him but was held by unit members.  According to witnesses, the Veteran grabbed E.M.'s girlfriend but was pushed away by unit members.  The Veteran lost his balance and fell to the ground.  At that time, E.M. jumped on top of the Veteran and stabbed him multiple times with a five inch survival knife.  Medical records indicate the Veteran was stabbed multiple times, including two deep wounds to the chest and a superficial wound to the back shoulder, including puncture wounds to his liver and pancreas.  It was noted that at the time of the stabbing the Veteran was lying in a prone position and the service member who stabbed him was on top of him, causing sufficient force to allow the knife to penetrate eight inches into the Veteran's body.  Medical records indicate that the Veteran admitted to drinking alcohol; however, no further questioning was completed to determine how much he drank.  The CID report indicates that the Veteran was the victim of attempted murder.  Id.

Since the last Board decision, additional statements, from officers and noncommissioned officers who were present, have come into the record regarding the events that occurred on the night of the stabbing.  It was noted that there was no alcohol involved, that E.M. was a very jealous troop who intentionally attacked the Veteran with a boot knife, and that the attack was over a woman during a very tense phase of the war.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As previously noted, to deny a claim based on a finding of willful misconduct, the standard of proof is that a preponderance of the evidence must support a finding of willful misconduct.  Additionally, the element of knowledge of, or a wanton or reckless disregard of, the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996). 

The Board finds that the injuries sustained by the Appellant in the February [redacted], 1991 stabbing were incurred in the line of duty.  First of all, the evidence only shows that the Veteran had the smell of alcohol at the time of medical treatment.  The evidence is conflicting as to whether the Veteran was drinking at the time:  the Veteran reported to CID that he was, and testified to the Board on two occasions that he was not.  Although a medical record indicates that an operative consent was not signed due to the Veteran having a strong odor of alcohol, the record does not show that the Veteran was definitely intoxicated.  No laboratory results were conducted to determine the Veteran's blood alcohol level.  In fact, the record indicates that he was calm, alert and oriented when examined by medical personnel.  See February 1991 Intraoperative Document.  

Also, the record shows that the Veteran was on his back and unarmed at the time of the stabbing and there is no indication that the Veteran was cited for any violation of the law for his role in the stabbing.  See March 1991 CID Report.  Therefore, the Board does not find that a preponderance of the evidence shows that the Appellant engaged in deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences as a result of drinking alcohol.  It appears that the altercation was about a woman, and that E.M. attacked the Veteran with deadly force.  E.M. elevated the situation by attacking the unarmed Veteran with deadly force.  Hence, service connection for any residual disability etiologically related to the February 1991 stabbing is not precluded.  38 C.F.R. § 3.301(a) (2011). 


III.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for PTSD

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for PTSD was last denied in a Board decision of March 2003.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  As such, the Veteran's claim for service connection for PTSD may only be opened if new and material evidence is submitted. 

In this instance, since the March 2003 Board decision denied the claim on the basis that the Veteran's PTSD stemmed from the stabbing that was the result of willful misconduct, the Board finds that new and material evidence would consist of evidence that the Veteran's PTSD was not the result of willful misconduct. 

Evidence received since the March 2003 decision consists of numerous records and documents.  Specifically, the Veteran has submitted additional statements from witnesses of the stabbing.  Furthermore, the Board has found that the February 1991 stabbing was not a result of willful misconduct.  As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for PTSD.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

The February [redacted], 1991 stabbing was not a result of the Veteran's own willful misconduct.

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

The claim for entitlement to service connection for PTSD has been reopened.  The Board finds that further development is necessary.  This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  The Veteran has not yet been afforded a VA examination for his PTSD.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

All updated VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination for acquired psychiatric disorders, to include PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed. 

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should assign a diagnosis for each psychiatric disorder present.  For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's psychiatric disorder had its onset during service or is causally related to his active service. 

The examiner should also identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide negative opinion). 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


